UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-1211


HOUSING AUTHORITY OF BALTIMORE CITY,

                  Plaintiff - Appellee,

          v.

ERICA S. WHITE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:15-cv-03568-JFM)


Submitted:   July 21, 2016                   Decided:   July 25, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Erica S. White, Appellant Pro Se.           Carrie   Blackburn   Riley,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Erica       S.     White       appeals        the    district        court’s         orders

remanding     this       removed       action       to    state      court      for     lack    of

jurisdiction and denying the motion for reconsideration.                                        An

order    remanding        a     case    to      state       court     is     generally         not

reviewable on appeal or otherwise.                        28 U.S.C. § 1447(d) (2012).

The     Supreme        Court     has    limited          the    scope      of      §     1447(d),

prohibiting appellate review of remand orders based on a defect

in the removal procedure or lack of subject matter jurisdiction.

Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 711-12 (1996);

see 28 U.S.C. § 1447(c) (2012).                     Here, remand was based on lack

of subject matter jurisdiction.                     Accordingly, we deny leave to

proceed in forma pauperis and dismiss the appeal for want of

jurisdiction.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court        and   argument       would      not   aid     the       decisional

process.



                                                                                        DISMISSED




                                                2